Exhibit 10.2

TAX MATTERS AGREEMENT

by and between

CARROLS RESTAURANT GROUP, INC.,

CARROLS CORPORATION

and

FIESTA RESTAURANT GROUP, INC.

Dated as of April 24, 2012



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is made as of April 24, 2012, by
and between Carrols Restaurant Group, Inc., a Delaware corporation (“CRG”),
Carrols Corporation, a Delaware corporation (“Carrols”) and Fiesta Restaurant
Group, Inc., a Delaware corporation (“Fiesta”) and, as of the date hereof, an
indirect wholly-owned subsidiary of CRG. CRG and Fiesta are referred to herein
as “Parties” or each individually as a “Party.”

WHEREAS, CRG, through the Fiesta Subsidiaries (as defined herein), is engaged in
the business of owning, operating, and franchising Pollo Tropical and Taco
Cabana restaurants, as described more fully in the Form 10 Registration
Statement (as defined herein) (the “Transferred Business”);

WHEREAS, the board of directors of CRG (the “CRG Board”) has determined that it
would be advisable and in the best interests of CRG and its stockholders for
CRG’s wholly-owned subsidiary, Carrols Corporation (“Carrols”), to transfer to
Fiesta (i) 100% of the ownership interests of the Fiesta Subsidiaries (as
defined herein) and (ii) the Transferred Business Assets (as defined herein) as
further described in the Separation and Distribution Agreement by and between
CRG and Fiesta (the “Separation and Distribution Agreement”), of even date
herewith (such transfers described in (i) and (ii) referred to as the
“Contribution”);

WHEREAS, the CRG Board has determined that it would be advisable and in the best
interest of CRG and its stockholders for Carrols to distribute to CRG, without
any consideration being paid by CRG, all of the outstanding shares of Fiesta
common stock (“Fiesta Shares”) owned by Carrols (the “Internal Distribution”);

WHEREAS, the CRG Board has determined that it would be advisable and in the best
interests of CRG and its stockholders for CRG, after the completion of the
Internal Distribution, to distribute on a pro rata basis to the holders of
shares of CRG’s common stock (“CRG Shares”), without any consideration being
paid by the holders of such CRG Shares, all of the Fiesta Shares owned by CRG as
of the Distribution Date (as defined herein) (such distribution, the “External
Distribution”);

WHEREAS, for federal income tax purposes, the Contribution and Internal
Distribution, together with the other actions described in the Separation and
Distribution Agreement, are intended to qualify for tax-free treatment under
Sections 355 and 368(a)(1)(D) of the Internal Revenue Code of 1986, as amended
(the “Code”) (including, without limitation, Sections 355(d), 355(e), and 355(f)
of the Code);

WHEREAS, for federal income tax purposes, the External Distribution
(collectively with the Contribution and Internal Distribution, the “Plan of
Separation”) is intended to qualify for tax-free treatment under Sections 355 of
the Code (including, without limitation, Sections 355(d) and 355(e) of the
Code);

WHEREAS, in connection with the Plan of Separation, the Parties desire to set
forth their agreement with respect to tax matters for taxable periods prior to
and including the Distribution Date, in line with the following: (i) Fiesta is
responsible for and shall pay all taxes attributable to

 

2



--------------------------------------------------------------------------------

the Fiesta Business and will indemnify CRG for these taxes, (ii) CRG is
responsible for and shall pay all taxes to the extent such taxes are not
attributable to the Fiesta Business and will indemnify Fiesta for these taxes,
(iii) the Parties will cooperate to efficiently settle Audits, (iv) the Parties
are restricted from taking certain actions that could cause the Internal
Distribution, the External Distribution or certain internal transactions
undertaken in anticipation of the Internal Distribution and External
Distribution to fail to qualify for tax-free or tax-favored treatment, and each
Party will be responsible for any taxes imposed as a result of the failure of
the Internal Distribution, the External Distribution or the internal
transactions to qualify for tax-favored treatment under the Code if such failure
is attributable to certain post-distribution actions taken by that Party or in
respect of that Party’s shareholders, and (v) the Parties will cooperate fully
and share information with respect to the tax matters covered herein.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Acting Party” has the meaning set forth in Section 5.3.

“Active Business” means the business conducted by each of the Active Business
Entities (as defined herein) as of the Distribution Date.

“Active Business Entities” means the entities which conduct the active
businesses described in the IRS Ruling, including the Burger King Business and
the Hispanic Brands Business referred to therein.

“Affiliate” means, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly Controls, is Controlled by or is
under common Control with such Person. After the Distribution, Fiesta and CRG
shall not be deemed to be under common Control for purposes hereof due solely to
the fact that Fiesta and CRG have common stockholders.

“Agreement” has the meaning set forth in the preamble hereto.

“Allocable Portion” means, with respect to CRG, the CRG Allocable Portion, and
with respect to Fiesta, the Fiesta Allocable Portion.

“Audit” means any audit (including a determination of the status of qualified
and non-qualified employee benefit plans), assessment of Taxes, other
examination by or on behalf of any Taxing Authority (including notices),
proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations initiated by a Party or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are required to be closed in Syracuse, New York.

“CRG” has the meaning set forth in the first paragraph of this Agreement.

“Code” has the meaning set forth in the recitals to this Agreement.

“Contribution” has the meaning set forth in the recitals to this Agreement.

“Control” means, as to any Person, the direct or indirect power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled by” and “under common Control” have correlative meanings.

“Controlling Party” means the Party controlling an Audit as provided in
Section 9.2(a).

“CRG Allocable Portion” means the following:

(i) In the case of a subsequent net increase in Taxes due and payable with
respect to a Tax Return for a Pre-Distribution Period for which Fiesta is the
Responsible Party or is or would be the Controlling Party as a result of an
amendment, Audit or Final Determination of said Tax Return, as applicable, the
CRG Allocable Portion of the net increase in Taxes shall be the portion of said
net increase attributable to CRG-Fiesta Entities. The determination of the
amount of such net increase attributable to the CRG-Fiesta Entities shall be
calculated on a “with and without basis,” by calculating the amount of the
excess (if any) of (a) the net increase in Taxes, over (b) the net increase in
Taxes if such net increase were recalculated excluding the CRG-Fiesta Entities.
Available losses, deductions, allowances or credits of all Parties shall be
taken into account for purposes of determining the amounts in clauses (a) and
(b) above.

(ii) In the case of a subsequent increase in Taxes due and payable with respect
to a Tax Return for a Pre-Distribution Period for which CRG is the Responsible
Party or is or would be the Controlling Party as a result of an amendment, Audit
or Final Determination of said Tax Return, as applicable, the CRG Allocable
Portion of the net increase in Taxes shall be the remainder of the total amount
of such net increase minus the Fiesta Allocable Portion of such increase, if
any.

(iii) For the avoidance of doubt, in the case of Taxes payable in a jurisdiction
by Fiesta-CRG Entities only because of nexus of CRG-Fiesta Entities in said
jurisdiction, CRG’s Allocable Portion with respect to such Taxes shall be the
entire amount of such Taxes.

“CRG Board” has the meaning set forth in the recitals to this Agreement.

“CRG-Fiesta Entities” mean each of the CRG Parties that has filed or is required
to file, with respect to itself, its predecessor or any of its assets, any Tax
Return on a consolidated, combined, unitary, group, or other basis with any
Fiesta Party.

“CRG Parties” means CRG and its Subsidiaries (including those formed or acquired
after the date hereof), other than the Fiesta Parties.

“CRG Shares” has the meaning set forth in the recitals to this Agreement.

 

4



--------------------------------------------------------------------------------

“CRG Tainting Act” has the meaning set forth in Section 5.1(a) of this
Agreement.

“Distribution” means the transactions contemplated by the Internal Distribution
and the External Distribution.

“Distribution Date” means the date determined by the CRG Board in accordance
with the Separation and Distribution Agreement as the date as of which the
Distribution will be effected.

“Distribution Taxes” mean any and all Taxes (a) required to be paid by or
imposed on a Party or any of its Subsidiaries resulting from, or directly
arising in connection with, the failure of the Contribution and Internal
Distribution, taken together, to qualify as a reorganization described in
Sections 355(a) and 368(a)(1)(D) of the Code (or the failure to qualify under or
the application of corresponding provisions of the Laws of other jurisdictions);
(b) required to be paid by or imposed on a Party or any of its Subsidiaries
resulting from, or directly arising in connection with, the failure of the
External Distribution to qualify for tax-free treatment under Section 355(a) of
the Code (or the failure to qualify under or the application of corresponding
provisions of the Laws of other jurisdictions); (c) required to be paid by or
imposed on a Party or any of its Subsidiaries resulting from, or directly
arising in connection with, the failure of the stock distributed in the Internal
Distribution or External Distribution to constitute “qualified property” for
purposes of Sections 355(c)(2), 355(d), 355(e) and Section 361(c) of the Code
(or any corresponding provision of the Laws of other jurisdictions); or
(d) required to be paid by or imposed on a Party or any of its Subsidiaries
resulting from, or directly arising in connection with, the failure of any
transaction undertaken in connection with or pursuant to the Plan of Separation
to qualify for Tax-Free Status, in whole or in part.

“Distribution Tax-Related Losses” shall mean (a) all Distribution Taxes imposed
pursuant to any Final Determination; (b) all reasonable accounting, legal and
other professional fees and court costs incurred in connection with such
Distribution Taxes; and (c) all reasonable costs and expenses and all damages
associated with shareholder litigation or controversies and any amount paid by
any CRG Party or Fiesta Party in respect of the liability of shareholders,
whether paid to shareholders or to the IRS or any other Taxing Authority, in
each case, resulting from the failure of the Internal Distribution, External
Distribution, or any other transaction contemplated by the IRS Ruling or any Tax
Opinion to have Tax-Free Status.

“Due Date” means the date (taking into account all valid extensions) upon which
a Tax Return is required to be filed with or Taxes are required to be paid to a
Taxing Authority, whichever is applicable.

“Distribution Time” means the Distribution Time of the Distribution on the
Distribution Date as provided in the Separation and Distribution Agreement

“Employee Matters Agreement” has the meaning given such term in the Separation
and Distribution Agreement.

“Estimated Tax Return” has the meaning set forth in Section 2.1(c)(iv).

“External Distribution” has the meaning given such term in the recitals hereto.

“Fiesta” has the meaning set forth in the first paragraph of this Agreement.

 

5



--------------------------------------------------------------------------------

“Fiesta Allocable Portion” means the following:

(i) In the case of a net increase in Taxes due and payable with respect to a Tax
Return for a Pre-Distribution Period for which CRG is the Responsible Party or
is or would be the Controlling Party as a result of an amendment, Audit or Final
Determination of said Tax Return, as applicable, the Fiesta Allocable Portion of
the net increase in Taxes shall be the portion of said net increase attributable
to Fiesta-CRG Entities. The determination of the amount of such net increase
attributable to the Fiesta-CRG Entities shall be calculated on a “with and
without basis,” by calculating the amount of the excess (if any) of (a) the net
increase in Taxes, over (b) the net increase in Taxes if such net increase were
recalculated excluding the Fiesta-CRG Entities. Available losses, deductions,
allowances or credits of all Parties shall be taken into account for purposes of
determining the amounts in clauses (a) and (b) above.

(ii) In the case of a subsequent increase in Taxes due and payable with respect
to a Tax Return for a Pre-Distribution Period for which Fiesta is the
Responsible Party or is or would be the Controlling Party as a result of an
amendment, Audit or Final Determination of said Tax Return, as applicable, the
Fiesta Allocable Portion of the net increase in Taxes shall be the remainder of
the total amount of such net increase minus the CRG Allocable Portion of such
increase, if any.

(iii) For the avoidance of doubt, in the case of Taxes payable in a jurisdiction
by CRG-Fiesta Entities only because of nexus of Fiesta-CRG Entities in said
jurisdiction, Fiesta’s Allocable Portion with respect to such Taxes shall be the
entire amount of such Taxes. Without limiting the foregoing, this clause
(iii) applies to Arizona, Florida and Texas state Income Tax Returns for
Pre-Distribution Periods and Straddle Periods, and the Fiesta Allocable Portion
with respect to said Income Tax Returns is 100% of the Taxes relating thereto.

“Fiesta Business” means all businesses and operations of the Fiesta Parties,
including any former businesses owned, in whole or in part, or operated, in
whole or in part, by any of the Fiesta Parties.

“Fiesta-CRG Entities” mean each of the Fiesta Parties that has filed or is
required to file, with respect to itself, its predecessor or any of its assets,
any Tax Return on a consolidated, combined, unitary, group, or other basis with
any CRG Party.

“Fiesta Parties” means Fiesta, the Fiesta Subsidiaries, and any other Subsidiary
of Fiesta (including those formed or acquired after the date hereof).

“Fiesta Shares” has the meaning set forth in the recitals to this Agreement.

“Fiesta Subsidiaries” means, collectively, Pollo Franchise, Inc., Pollo
Operations, Inc., Taco Cabana Inc., and each Subsidiary of any of the foregoing.

“Fiesta Tainting Act” has the meaning set forth in Section 5.1(b).

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of:

 

  (a) a final decision, judgment, decree or other order by any court of
competent jurisdiction that can no longer be appealed;

 

6



--------------------------------------------------------------------------------

  (b) a final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the liability for the
Taxes addressed in such agreement for any taxable period;

 

  (c) any allowance of a refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such refund may be
recovered by the jurisdiction imposing the Tax; or

 

  (d) any other final disposition, including by reason of the expiration of the
applicable statute of limitations.

“Form 10 Registration Statement” means the registration statement on Form 10
filed by Fiesta with the SEC to effect the registration of the Fiesta Shares
under the Securities Exchange Act of 1934 (including all amendments or
supplements thereto, in each case filed with the SEC prior to the Distribution
Date).

“Income Taxes” mean:

 

  (a) all Taxes based upon, measured by, or calculated with respect to (i) net
income or profits (including, any capital gains, minimum tax or any Tax on items
of tax preference, but not including sales, use, real, or personal property,
gross or net receipts, value added, excise, leasing, transfer or similar Taxes),
or (ii) multiple bases (including, corporate franchise, doing business and
occupation Taxes) if one or more bases upon which such Tax is determined is
described in clause (a)(i) above; and

 

  (b) any related interest and any penalties, additions to such Tax or
additional amounts imposed with respect thereto by any Taxing Authority.

“Income Tax Returns” mean all Tax Returns that relate to Income Taxes.

“Indemnified Party” means the Party which is or may be entitled pursuant to this
Agreement to receive any payments (including reimbursement for Taxes or costs
and expenses) from another Party.

“Indemnifying Party” means the Party which is or may be required pursuant to
this Agreement to make indemnification or other payments (including
reimbursement for Taxes and costs and expenses) to another.

“Internal Distribution” has the meaning given such term in the recitals hereto.

“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.

“IRS Ruling” means the requests submitted to the IRS for all private letter
rulings to be obtained by CRG from the IRS in connection with the Plan of
Separation, and any supplemental materials submitted to the IRS relating
thereto, and the IRS private letter rulings received by CRG with respect to the
Plan of Separation, including without limitation the private letter ruling dated
February 3, 2012.

 

7



--------------------------------------------------------------------------------

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law), or any income tax treaty.

“Non-Acting Party” has the meaning set forth in Section 5.3.

“Non-Controlling Party” means, with respect to an Audit, the Party other than
the Controlling Party.

“Non-Income Tax Returns” mean all Tax Returns other than Income Tax Returns.

“Non-Responsible Party” means, with respect to a Tax Return, the Party other
than the Responsible Party.

“Party” has the meaning set forth in the first paragraph of this Agreement.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, entity, association, joint-stock company, trust,
unincorporated organization or governmental authority.

“Plan of Separation” has the meaning set forth in the recitals to this
Agreement.

“Post-Distribution Income Tax Returns” mean, collectively, all Income Tax
Returns required to be filed by a Party or any of its Subsidiaries for a
Post-Distribution Tax Period.

“Post-Distribution Ruling” has the meaning set forth in Section 5.3.

“Post-Distribution Tax Period” means a Tax year beginning and ending after the
Distribution Date.

“Pre-Distribution Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a
Pre-Distribution Tax Period.

“Pre-Distribution Tax Period” means a Tax year beginning and ending on or before
the Distribution Date.

“Pre-Distribution Tax Returns” means, collectively, Tax Returns required to be
filed by a Party for a Pre-Distribution Tax Period.

“Pre-Distribution Tax Audit” means any Audit of any Tax Return filed, or
allegedly required to be filed, for any Pre-Distribution Tax Period or Straddle
Tax Period.

“Prime Rate” means the rate that JPMorgan Chase Bank, N.A. (or any successor
thereto or other major money center commercial bank agreed to by the parties
hereto) announces from time to time as its prime lending rate, as in effect from
time to time.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding, arrangement, or substantial negotiations
within the meaning of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, to enter into a

 

8



--------------------------------------------------------------------------------

transaction or series of related transactions), as a result of which a Party (or
any successor thereto) would merge or consolidate with any other Person, or as a
result of which any Person or any group of Persons would (directly or
indirectly) acquire, or have the right to acquire (through an option or
otherwise), from any Party (or any successor thereto) or one or more holders of
its stock, respectively, any amount of stock of the Party, as the case may be,
that would, when combined with any other changes in ownership of the stock of
the Party, comprise more than forty-five percent (45%) of (a) the value of all
outstanding stock of the Party as of the date of such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series, or (b) the total combined voting power of all outstanding stock of the
Party as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. For purposes of
determining whether a transaction constitutes an indirect acquisition for
purposes of the first sentence of this definition, any recapitalization or other
action resulting in a shift of voting power or any redemption of shares of stock
shall be treated as an indirect acquisition of shares of stock by the
non-exchanging shareholders. This definition and the application thereof is
intended to monitor compliance with Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder and shall be interpreted accordingly by the
Parties in good faith.

“Qualified Tax Counsel” means any law firm or accounting firm of national
reputation approved by CRG or Fiesta, as appropriate (i.e., approved by the
Party not engaging such Qualified Tax Counsel), which approval shall not be
unreasonably withheld.

“Refund” means any refund of Taxes (including any overpayment of Taxes that can
be refunded or, alternatively, applied to future Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however, the
amount of the refund of Taxes shall be net of any Taxes imposed by any Taxing
Authority on the receipt of the refund.

“Responsible Party” is the Party designated as the Responsible Party with
respect to a Tax Return as provided in Section 2.1(a) or Section 2.2

“Restricted Period” means the period beginning at the Distribution Time and
ending on the two-year anniversary of the day after the Distribution Date.

“SEC” means the United States Securities and Exchange Commission.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals to this Agreement.

“Straddle Period Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Straddle Tax
Period.

“Straddle Period Tax Returns” mean, collectively, all Tax Returns required to be
filed by a Party or any of its Subsidiaries for a Straddle Tax Period.

“Straddle Tax Period” means a Tax year or period beginning before the
Distribution Date and ending after the Distribution Date.

“Subsidiary” means, when used with reference to any Person, any corporation or
other entity or organization, whether incorporated or unincorporated, of which
at least a majority of the securities or interests having by the terms thereof
ordinary voting power to elect at least a

 

9



--------------------------------------------------------------------------------

majority of the board of directors or others performing similar functions with
respect to such corporation or other entity or organization is directly or
indirectly owned or Controlled by such Person; provided, however, that no
corporation or other organization that is not directly or indirectly
wholly-owned by any other Person shall be a Subsidiary of such other Person
unless such other Person Controls, or has the right, power or ability to
Control, that Person. After the Distribution, CRG and Fiesta shall not be deemed
to be under common Control for purposes hereof due solely to the fact that CRG
and Fiesta have common stockholders.

“Tainting Act” has the meaning set forth in Section 5.2.

“Tax” or “Taxes” whether used in the form of a noun or adjective, means taxes on
or measured by income, franchise, gross receipts, sales, use, excise, payroll,
personal property, real property, ad-valorem, value-added, leasing, leasing use,
unclaimed property or other taxes, levies, imposts, duties, charges, or
withholdings of any nature. Whenever the term “Tax” or “Taxes” is used it shall
include penalties, fines, additions to tax and interest thereon.

“Tax Attributes” mean for U.S. federal, state, local, and non-U.S. Income Tax
purposes, earnings and profits, tax basis, net operating and capital loss
carryovers or carrybacks, alternative minimum Tax credit carryovers or
carrybacks, general business credit carryovers or carrybacks, income tax credits
or credits against income tax, disqualified interest and excess limitation
carryovers or carrybacks, overall foreign losses, research and experimentation
credit base periods, and all other items that are determined or computed on an
affiliated group basis (as defined in Section 1504(a) of the Code determined
without regard to the exclusion contained in Section 1504(b)(3) of the Code), or
similar Tax items determined under applicable Tax law.

“Tax Benefit” means the reduction in Taxes resulting from the payment by a Party
(or its Subsidiaries) of amounts that are indemnified by the other Party under
this Agreement or the Separation and Distribution Agreement.

“Tax-Free Status” means the qualification of the Distribution or any other
transaction contemplated by the IRS Ruling or any Tax Opinion as a transaction
in which gain or loss is not recognized, in whole or in part, and no amount is
included in income, including by reason of Distribution Taxes, for U.S. federal,
state, and local income tax purposes (other than intercompany items, excess loss
accounts or other items required to be taken into account pursuant to Treasury
Regulations promulgated under Section 1502 of the Code).

“Tax Opinions” mean certain Tax opinions and supporting memoranda issued to CRG
or any of its Subsidiaries by their Tax adviser in connection with the Plan of
Separation.

“Tax Package” means:

 

  (a) a pro forma Tax Return relating to the operations of any Fiesta Party that
is required to be included in an Income Tax Return that is required to be filed
by any CRG Party; and

 

  (b) all information relating to the operations of the Fiesta Parties that is
reasonably necessary to prepare and file such pro forma Tax Return consistent
with past practices.

 

10



--------------------------------------------------------------------------------

“Tax Representation Letter” means any letter containing certain representations
and covenants issued by CRG or any of its Subsidiaries to their Tax adviser in
connection with the Tax Opinions.

“Tax Returns” mean any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund, or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any Laws relating to any Taxes.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission, or authority thereof or any quasi-governmental or private body
having jurisdiction over the assessment, determination, collection, or
imposition of any Tax (including the IRS).

“Timing Item” has the meaning set forth in Section 4.1(b) of this Agreement.

“Transaction Agreements” means this Agreement, the Separation and Distribution
Agreement, the Transition Services Agreement, the Employee Matters Agreement.

“Transferred Business” has the meaning set forth in the recitals to this
Agreement

“Transferred Business Assets” means the assets (other than stock of the Fiesta
Subsidiaries) that are used in, or in connection with, the Transferred Business
transferred or to be transferred to Fiesta as part of the Plan of Separation.

“Transition Services Agreement” has the meaning given such term in the
Separation and Distribution Agreement.

“Treasury Regulations” mean the final and temporary (but not proposed) income
tax and administrative regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Unqualified Tax Opinion” means an unqualified reasoned “will” opinion of
Qualified Tax Counsel, which opinion is reasonably acceptable to CRG or Fiesta,
as applicable (i.e., acceptable to the Party not seeking such Unqualified Tax
Opinion), and upon which each of the Parties may rely to confirm that a
transaction (or transactions) will not result in Distribution Taxes, including
confirmation in accordance with Circular 230 or otherwise that may be provided
for purposes of avoiding any applicable penalties or additions to Tax for
purposes of this definition. For purposes hereof, an opinion is “reasoned” if it
describes the reasons for the conclusions, including the facts and analysis
supporting the conclusions.

“U.S.” means the United States.

SECTION 1.2 Interpretation.

(a) For purposes of this Agreement:

(i) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

 

11



--------------------------------------------------------------------------------

(ii) the word “or” is not exclusive;

(iii) the words “herein,” “hereunder,” “hereof,” “hereby,” “hereto” and words of
similar import shall be deemed to be references to this Agreement as a whole and
not to any particular Section or other provision hereof; and

(iv) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.”

(b) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any Person’s “Affiliates” shall be deemed to mean such
Person’s Affiliates following the Distribution;

(iv) reference to any gender includes the other gender;

(v) reference to any Article, Section, means such Article or Section of this
Agreement, as the case may be;

(vi) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(vii) reference to any Law means such Law (including all rules and regulations
promulgated thereunder) as amended, modified, codified or reenacted, in whole or
in part, and in effect at the time of determining compliance or applicability;

(viii) accounting terms used herein shall have the meanings ascribed to them by
CRG and its Subsidiaries, including Fiesta, in its and their internal accounting
and financial policies and procedures in effect immediately prior to the date of
this Agreement;

(ix) if there is any conflict between the provisions of this Agreement and the
Separation and Distribution Agreement or any of the other Transaction
Agreements, the provisions of this Agreement shall control with respect to all
matters related to Taxes or Tax Returns of the CRG Parties or the Fiesta Parties
unless explicitly stated otherwise herein or therein;

(x) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xi) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

 

12



--------------------------------------------------------------------------------

(c) The titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement, and
this Agreement and the Transaction Agreements shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
Party drafting an instrument or causing any instrument to be drafted.

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

SECTION 2.1 Responsibility of Parties to Prepare and File Pre-Distribution
Income Tax Returns and Straddle Period Income Tax Returns.

(a) General. (i) To the extent not previously filed and subject to the rights
and obligations of each of the Parties set forth herein, the Parties that are
responsible for preparing or causing to be prepared all Pre-Distribution Income
Tax Returns and Straddle Period Income Tax Returns (each, a “Responsible Party”)
as follows: (1) in the case of U.S. federal Income Tax Returns and state
combined/consolidated/unitary Income Tax Returns that include both CRG Parties
and Fiesta Parties, the Responsible Party is CRG; and (2) in the case of
separate state Income Tax Returns the Responsible Party is the Party required to
file such Income Tax Return pursuant to applicable Law.

(ii) Unless otherwise provided in this Agreement, the Responsible Party is
responsible for the costs and expenses associated with such preparation. The
Party responsible, or whose Affiliate is responsible, for filing a
Pre-Distribution Tax Return or Straddle Period Tax Return under applicable Law
shall timely file or cause to be timely filed such Tax Returns with the
applicable Taxing Authority. Pre-Distribution Tax Returns and Straddle Period
Tax Returns shall be prepared and filed in a manner (1) consistent with the past
practice of the Parties and their Subsidiaries unless otherwise modified by a
Final Determination or required by applicable Law; and (2) consistent with (and
the Parties and their Subsidiaries shall not take any position inconsistent
with) the IRS Ruling, the Tax Representation Letters, and the Tax Opinions. No
Parties shall take any actions inconsistent with the assumptions (including
items of income, gain, deduction, loss and credit) made in determining all
estimated or advance payments of Taxes on or prior to the Distribution Date.

(b) Tax Package. To the extent not previously provided, the Non-Responsible
Party shall (at its own cost and expense), to the extent that a Pre-Distribution
Tax Return or Straddle Period Tax Return includes items of the Non-Responsible
Party or its Subsidiaries, prepare and provide or cause to be prepared and
provided to the Responsible Party a Tax Package relating to the applicable Tax
Return. Such Tax Package shall be provided in a timely manner consistent with
the past practices of the Parties and their Subsidiaries. In the event a Party
does not fulfill its obligations pursuant to this Section 2.1(b), the
Responsible Party shall be entitled, at the sole cost and expense of the first
Party, to prepare or cause to be prepared the information required to be
included in the Tax Package for purposes of preparing any such Tax Return.

(c) Procedures Relating to the Review and Filing of Pre-Distribution Tax Returns
and Straddle Period Tax Returns.

 

13



--------------------------------------------------------------------------------

(i) In the case of Pre-Distribution Tax Returns and Straddle Period Tax Returns,
to the extent not previously filed, no later than 30 days prior to the Due Date
of each such Tax Return, the Responsible Party shall make available or cause to
be made available drafts of such Tax Returns (together with all related work
papers) to the Non-Responsible Party. The Non-Responsible Party shall have
access to any and all data and information necessary for the preparation of all
such Pre-Distribution Tax Returns and Straddle Period Tax Returns and the
Parties shall cooperate fully in the preparation and review of such Tax Returns.
Subject to the preceding sentence, no later than 15 days after receipt of such
Pre-Distribution Tax Returns and Straddle Period Tax Returns, the
Non-Responsible Party shall have a right to object to such Pre-Distribution Tax
Return or Straddle Period Tax Return (or items with respect thereto) by written
notice to the Responsible Party; such written notice shall contain such disputed
item (or items) and the basis for its objection.

(ii) With respect to a Pre-Distribution Tax Return or Straddle Period Tax Return
submitted by the Responsible Party to the Non-Responsible Party pursuant to
Section 2.1(c)(i), if the Non-Responsible Party does not object by proper
written notice described in Section 2.1(c)(i), such Pre-Distribution Tax Return
or Straddle Period Tax Return shall be deemed to have been accepted and agreed
upon, and to be final and conclusive, for purposes of this Section 2.1(c)(ii).
If a Party does object by proper written notice described in Section 2.1(c)(i),
the Parties shall act in good faith to resolve any such dispute as promptly as
practicable; provided, however, that, notwithstanding anything to the contrary
contained herein, if the Parties have not resolved the disputed item or items by
the day 5 days prior to the Due Date of such Pre-Distribution Tax Return or
Straddle Period Tax Return, such Tax Return shall be filed as prepared pursuant
to this Section 2.1 (revised to reflect all initially disputed items that the
Parties have agreed upon prior to such date).

(iii) In the event that a Pre-Distribution Tax Return or Straddle Period Tax
Return is filed that includes any disputed item for which proper notice was
given pursuant to this Section 2.1(c) that was not finally resolved and agreed
upon, such disputed item (or items) shall be resolved in accordance with
Section 12.2. In the event that the resolution of such disputed item (or items)
in accordance with Section 12.2 with respect to a Pre-Distribution Tax Return or
a Straddle Period Tax Return is inconsistent with such Pre-Distribution Tax
Return or Straddle Period Tax Return as filed, the Responsible Party (with
cooperation from the Non-Responsible Party) shall, as promptly as practicable,
amend such Tax Return to properly reflect the final resolution of the disputed
item (or items). In the event that the amount of Taxes shown to be due and owing
on a Pre-Distribution Tax Return or Straddle Period Tax Return is adjusted as a
result of a resolution pursuant to Section 12.2, proper adjustment shall be made
to the amounts previously paid or required to be paid in accordance with Article
III in a manner that reflects such resolution.

(iv) Notwithstanding anything to the contrary in this Section 2.1, in the case
of any Tax Return for estimated Taxes (“Estimated Tax Return”) for a
Pre-Distribution Tax Period, to the extent not previously filed, as soon as
practicable prior to the Due Date of each such Estimated Tax Return, the
Responsible Party shall make available or cause to be made available drafts of
such Estimated Tax Return (together with all related work papers) to the
Non-Responsible Party. The Non-Responsible Party shall have access to any and
all data and information necessary for the preparation of such Estimated Tax
Returns and the Parties shall cooperate fully in the preparation and review of
such Estimated Tax Returns in a manner

 

14



--------------------------------------------------------------------------------

consistent with past practice. Subject to the preceding sentence, a
Non-Responsible Party shall have a right to object by written notice to the
Responsible Party (and such written notice shall contain such disputed item (or
items) and the basis for the objection) and the principles of Section 2.1(c)(ii)
shall apply to such Estimated Tax Return.

(v) For the avoidance of doubt, Section 2.1(c) shall only apply to
Pre-Distribution Tax Returns and Straddle Period Tax Returns which could
reasonably result in the Non-Responsible Party becoming responsible for a
payment of Taxes pursuant to Article III or a payment to the Responsible Party
pursuant to Section 9.3.

SECTION 2.2 Responsibility of Parties to Prepare and File Post-Distribution
Income Tax Returns and Non-Income Tax Returns. The Party or its Subsidiary
responsible under applicable Law for filing a Post-Distribution Income Tax
Return, Non-Income Tax Return or any other Tax Return not otherwise covered in
Section 2.1 shall prepare and timely file or cause to be prepared and timely
filed that Tax Return (at that Party’s own cost and expense).

SECTION 2.3 Time of Filing Tax Returns; Manner of Tax Return Preparation. Unless
otherwise required by a Taxing Authority pursuant to a Final Determination, the
Parties shall prepare and file or cause to be prepared and filed all Tax Returns
and take all other actions in a manner consistent with (and shall not take any
position inconsistent with) any assumptions, representations, warranties,
covenants, and conclusions provided by the Parties (or any of their
Subsidiaries) in connection with the Plan of Separation, the IRS Ruling, the Tax
Representation Letter and the Tax Opinions.

SECTION 2.4 Coordination with Transition Services Agreement. The provision of
services by CRG to Fiesta relating to Tax preparation in connection with the
Transition Services Agreement shall not affect Fiesta’s designation under this
Agreement as Responsible Party for filing Tax Returns or amendments, or as
Controlling Party for audits.

ARTICLE III

RESPONSIBILITY FOR PAYMENT OF TAXES

SECTION 3.1 Previously Filed Returns. All Taxes relating to Tax Returns which
have been filed as of the date of this Agreement have been paid, and no amounts
are due among the Parties with respect to such Taxes, except as provided for
elsewhere in this Agreement with respect to additional amounts which may become
payable subsequently as a result of amendments or audits.

SECTION 3.2 Responsibility of CRG for Taxes. Except as otherwise provided in
this Agreement, with respect to Tax Returns which have not been filed as of the
date of this Agreement, CRG shall be liable for and shall pay or cause to be
paid the following Taxes to the applicable Taxing Authorities:

(a) all federal Income Taxes relating to federal Income Tax Returns for
Pre-Distribution Tax Periods and any Straddle Tax Period;

(b) all Taxes relating to Tax Returns which CRG is required to file under
applicable Law for Pre-Distribution Tax Periods and any Straddle Tax Period
which do not include any

 

15



--------------------------------------------------------------------------------

items of Fiesta Parties (for the avoidance of doubt, CRG is not liable for
payment of Taxes relating to Arizona, Florida and Texas state Income Tax Returns
for Pre-Distribution Periods and any Straddle Tax Period);

(c) all Taxes relating to Maine, Massachusetts, Michigan and Vermont state
Income Tax Returns for Pre-Distribution Tax Periods and any Straddle Tax Period;
and

(d) all Taxes relating to Tax Returns for Post-Distribution Tax Periods which
CRG is required to file under applicable Law.

SECTION 3.3 Responsibility of Fiesta for Taxes. Except as otherwise provided in
this Agreement, with respect to Tax Returns which have not been filed as of the
date of this Agreement, Fiesta shall be liable for and shall pay or cause to be
paid the following Taxes to the applicable Taxing Authorities:

(a) all Taxes relating to all Tax Returns which Fiesta is required to file under
applicable Law for Pre-Distribution Tax Periods and any Straddle Tax Period
which do not include any items of CRG Parties (for the avoidance of doubt,
Fiesta is not liable for payment of Taxes relating to federal Income Tax Returns
for Pre-Distribution Tax Periods and any Straddle Tax Period in which Fiesta is
included in the consolidated group of CRG);

(b) all Taxes relating to Arizona, Florida and Texas state Income Tax Returns
for Pre-Distribution Tax Periods and any Straddle Tax Period, including without
limitation Income Tax Returns in said jurisdictions that CRG is required to file
under applicable Law;

(c) all Taxes relating to Tax Returns for Post-Distribution Tax Periods which
Fiesta is required to file under applicable Law.

SECTION 3.4 Other Taxes. In the event there are any Taxes relating to Tax
Returns which include items of both CRG Parties and Fiesta Parties and the
liability for Taxes thereunder is not otherwise allocated among the Parties
under this Article III, such Taxes shall be treated in the same manner as a net
increase in Taxes for a Pre-Distribution Period and the liability of each Party
for such Taxes shall be equal to the Party’s Allocable Portion of said Taxes.
Such Taxes shall be paid by the Parties to the applicable Taxing Authority on a
timely basis.

SECTION 3.5 Timing of Payments of Taxes. All Taxes required to be paid or caused
to be paid by a Party to a Taxing Authority pursuant to this Article III shall
be paid or caused to be paid by such Party on or prior to the Due Date of such
Taxes.

ARTICLE IV

REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS

SECTION 4.1 Refunds.

(a) Each Party (and its Subsidiaries) (the “Claiming Party”) shall be entitled
to Refunds that relate to Taxes for which it (or its Subsidiaries) is liable for
hereunder.

(b) Any Refund or portion thereof to which a Claiming Party is entitled pursuant
to this Section 4.1 that is received or deemed to have been received as
described herein by the other

 

16



--------------------------------------------------------------------------------

Party (or its Subsidiaries) shall be paid by such other Party to the Claiming
Party in immediately available funds in accordance with Article VIII. To the
extent a Party (or its Subsidiaries) applies or causes to be applied an
overpayment of Taxes as a credit toward or a reduction in Taxes otherwise
payable (or a Taxing Authority requires such application in lieu of a Refund)
and such Refund, if received, would have been payable by such Party to the
Claiming Party pursuant to this Section 4.1, such Party shall be deemed to have
actually received a Refund to the extent thereof on the date on which the
overpayment is applied to reduce Taxes otherwise payable.

SECTION 4.2 Carrybacks. Each of the Parties shall be permitted (but not
required) to carryback (or to cause its Subsidiaries to carryback) a Tax
Attribute realized in a Post-Distribution Tax Period or a Straddle Tax Period to
a Pre-Distribution Tax Period or a Straddle Tax Period only if such carryback
cannot reasonably result in the other Party (or its Subsidiaries) being liable
for additional Taxes. If a carryback could reasonably result in the other Party
(or its Subsidiaries) being liable for additional Taxes, such carryback shall be
permitted only if such Party consents to such carryback. Notwithstanding
anything to the contrary in this Agreement, any Party that has claimed (or
caused one or more of its Subsidiaries to claim) a Tax Attribute carryback shall
be liable for any Taxes that become due and payable as a result of the
subsequent adjustment, if any, to the carryback claim.

SECTION 4.3 Amended Tax Returns.

(a) Notwithstanding Section 2.1, any CRG Party or Fiesta Party that is entitled
to file an amended Tax Return for a Pre-Distribution Tax Period or a Straddle
Tax Period shall be permitted to prepare and file such amended Tax Return at its
own cost and expense; provided, however, that such amended Tax Return shall be
prepared in a manner (i) consistent with the past practice of the Parties (and
their Subsidiaries) unless otherwise modified by a Final Determination or
required by applicable Law; and (ii) consistent with (and the Parties and their
Subsidiaries shall not take any position inconsistent with) the IRS Ruling, the
Tax Representation Letter, and the Tax Opinions. Notwithstanding anything to
contrary contained herein, if such amended Tax Return could reasonably result in
the other Party becoming responsible for a payment of Taxes or a payment to a
Party pursuant to Section 9.3, then such amended Tax Return shall be permitted
only if the consent of such other Party is obtained. In the event that a Party
(or its Subsidiary) is required to file an amended Tax Return as a result of an
Audit adjustment that arose in accordance with Article IX, the consent of the
other Party shall be deemed to have been obtained.

(b) A Party (or its Subsidiary) that is entitled to file an amended Tax Return
for a Post-Distribution Tax Period shall be permitted to do so without the
consent of the other Party.

(c) A Party that is permitted (or whose Subsidiary is permitted) to file an
amended Tax Return shall not be relieved of any liability for payments pursuant
to this Agreement notwithstanding that the other Party consented to the filing
of such amended Tax Return giving rise to such liability.

 

17



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION TAXES

SECTION 5.1 Liability for Distribution Taxes. In the event that Distribution
Taxes become due and payable to a Taxing Authority pursuant to a Final
Determination, then, notwithstanding anything to the contrary in this Agreement:

(a) if such Distribution Taxes are attributable to a Tainting Act, as defined in
Section 5.2, of, or permitted to occur by, any CRG Party (a “CRG Tainting Act”),
then CRG shall be responsible for any Distribution Tax-Related Losses;

(b) if such Distribution Taxes are attributable to a Tainting Act, as defined in
Section 5.2, of, or permitted to occur by, any Fiesta Party (a “Fiesta Tainting
Act”), then Fiesta shall be responsible for any Distribution Tax-Related Losses;

(c) if such Distribution Taxes are attributable to both a CRG Tainting Act and a
Fiesta Tainting Act, then (i) CRG shall be responsible for any Distribution
Tax-Related Losses if the CRG Tainting Act occurs prior to the Fiesta Tainting
Act and (ii) Fiesta shall be responsible for any Distribution Tax-Related Losses
if the Fiesta Tainting Act occurs prior to the CRG Tainting Act; and

(d) if such Distribution Taxes are not attributable to a CRG Tainting Act or a
Fiesta Tainting Act, then CRG shall be responsible for fifty percent (50%) of
any Distribution Tax-Related Losses and Fiesta shall be responsible for fifty
percent (50%) of any Distribution Tax-Related Losses.

(e) Notwithstanding any other provision of this Agreement, if Taxes are incurred
in connection with the Distribution with respect to the gain contemplated by
ruling (2) on page 15 of the IRS private letter ruling issued to CRG on
February 3, 2012 (relating to gain recognized in the amount by which the
Controlled Distribution referred to therein exceeds the adjusted bases of
contributed assets referred to therein), then CRG shall be responsible for fifty
percent (50%) of such Taxes and Fiesta shall be responsible for fifty percent
(50%) of such Taxes.

SECTION 5.2 Definition of Tainting Act. For purposes of this Agreement, a
Tainting Act is:

(a) any act, or failure or omission to act, by a CRG Party or a Fiesta Party
following the Distribution that results in any Distribution Taxes being imposed
on any CRG Party pursuant to a Final Determination, regardless of whether such
act or failure to act (i) is covered by a Post-Distribution Ruling or
Unqualified Tax Opinion, or (ii) occurs during or after the Restricted Period;
or

(b) the direct or indirect acquisition of all or a portion of the stock of any
Party (or any transaction or series of related transactions that is deemed to be
such an acquisition for purposes of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder) by any means whatsoever by any Person
including pursuant to an issuance of stock by any Party.

SECTION 5.3 Limits on Proposed Acquisition Transactions and Other Transactions
During Restricted Period. During the Restricted Period, neither CRG nor Fiesta
shall:

(a) enter into, or permit to be entered into on its behalf, any agreement,
understanding, arrangement, or substantial negotiations (within the meaning of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder)
regarding a Proposed Acquisition Transaction;

 

18



--------------------------------------------------------------------------------

(b) enter into any Proposed Acquisition Transaction, approve any Proposed
Acquisition Transaction for any purpose, or allow any Proposed Acquisition
Transaction to occur with respect to CRG or Fiesta;

(c) merge or consolidate with any other Person or liquidate or partially
liquidate; or approve or allow any merger, consolidation, liquidation, or
partial liquidation of any of the Active Business Entities;

(d) approve or allow the discontinuance, cessation, or sale or other transfer
(to an Affiliate or otherwise) of, or a material change in, any Active Business;

(e) approve or allow the sale, issuance, or other disposition (to an Affiliate
or otherwise), directly or indirectly, of any share of, or other equity interest
or an instrument convertible into an equity interest in, any of the Active
Business Entities;

(f) sell or otherwise dispose of assets in manner which would adversely affect
Tax-Free Status;

(g) purchase, directly or through any Affiliate, any of its outstanding stock
after the Distribution, other than through stock purchases meeting the
requirements of Section 4.05(1)(b) of Revenue Procedure 96-30 (without regard to
the effect of Revenue Procedure 2003-48 on Revenue Procedure 96-30);

(h) take any action or fail to take any action, or permit any other CRG Party or
Fiesta Party to take any action or fail to take any action, that is inconsistent
with any representation or covenant made in the IRS Ruling or in any Tax
Representation Letter, or that is inconsistent with any ruling or opinion in the
IRS Ruling or any Tax Opinion; or

(i) take any action or permit any other CRG Party or Fiesta Party to take any
action (including any transactions with a third-party or any transaction with
any Fiesta Party) that, individually or in the aggregate (taking into account
other transactions described in this Section 5.3) would be reasonably likely to
jeopardize Tax-Free Status;

provided, however, that CRG and Fiesta shall be permitted to take such action or
one or more actions set forth in the foregoing clauses (a) through (i) if, prior
to taking any such actions, the Party taking the action (the “Acting Party”) set
forth in the foregoing clauses (a) through (k) shall (1) have received a
favorable private letter ruling from the IRS, or a ruling from another Taxing
Authority that confirms that such action or actions will not result in
Distribution Taxes, taking into account such actions and any other relevant
transactions in the aggregate (a “Post-Distribution Ruling”), in form and
substance satisfactory to the other Party (the “Non-Acting Party”) in its
discretion, which discretion shall be reasonably exercised in good faith solely
to prevent the imposition on the Non-Acting Party, or responsibility for payment
by the Non-Acting Party, of Distribution Taxes or (2) have received an
Unqualified Tax Opinion that confirms that such action or actions will not
result in Distribution Taxes, taking into account such actions and any other
relevant transactions in the aggregate, in form and substance satisfactory to
the Non-Acting Party, acting reasonably and in good faith solely to prevent the
imposition on the Non-Acting

 

19



--------------------------------------------------------------------------------

Party, or responsibility for payment by the Non-Acting Party, of Distribution
Taxes. The Acting Party shall provide a copy of the Post-Distribution Ruling or
the Unqualified Tax Opinion described in this paragraph to the Non-Acting Party
as soon as practicable prior to taking or failing to take any action set forth
in the foregoing clause (a) through (i). The Non-Acting Party’s evaluation of a
Post-Distribution Ruling or Unqualified Tax Opinion may consider, among other
factors, the appropriateness of any underlying assumptions, representations, and
covenants made in connection with such Post-Distribution Ruling or Unqualified
Tax Opinion. The Acting Party shall bear all costs and expenses of securing any
such Post-Distribution Ruling or Unqualified Tax Opinion and shall reimburse the
Non-Acting Party for all reasonable out-of-pocket costs and expenses that the
Non-Acting Party may incur in good faith in seeking to obtain or evaluate any
such Post-Distribution Ruling or Unqualified Tax Opinion.

SECTION 5.4 IRS Ruling, Tax Representation Letters, and Tax Opinions;
Consistency. Each Party represents that the information and representations
furnished by it (or its Subsidiaries) in or with respect to the IRS Ruling, the
Tax Representation Letters, or the Tax Opinions are accurate and complete as of
the Distribution Time. Each Party covenants (1) to use its best efforts, and to
cause its Subsidiaries to use their best efforts, to verify that such
information and representations are accurate and complete as of the Distribution
Time; and (2) if, after the Distribution Time, any CRG Party or Fiesta Party
obtains information indicating, or otherwise becomes aware, that any such
information or representations is or may be inaccurate or incomplete, to
promptly inform the other Party. Except in accordance with Section 5.3, no CRG
Party or Fiesta Party shall take any action or fail to take any action, or
permit any other CRG Party or Fiesta Party to take any action or fail to take
any action, that is or is reasonably likely to be inconsistent with the IRS
Ruling, the Tax Representation Letters, or the Tax Opinions.

SECTION 5.5 Timing of Payment of Distribution Tax-Related Losses. All amounts
required to be paid by one Party to the other Party pursuant to this Article V
shall be paid or caused to be paid by one Party to the other Party in accordance
with Article VIII.

ARTICLE VI

EMPLOYEE BENEFIT MATTERS

SECTION 6.1 Income Tax Deductions in Respect of Certain Equity Awards and
Incentive Compensation.

(a) Entitlement to Deduction. For all Post-Distribution Tax Periods, solely the
Party (or its Subsidiary) that then currently employs the relevant individual
or, if such individual is not then currently employed by a Party (or its
Subsidiary), the Party (or its Subsidiary) that most recently employed such
individual, at the time of the vesting, exercise, disqualifying disposition,
payment or other relevant taxable event, as appropriate, in respect of the
equity awards and other incentive compensation shall be entitled to claim any
Income Tax deduction arising after the Distribution Date in respect of such
equity awards and other incentive compensation on its respective Tax Return.

(b) Withholding and Reporting. The Party (or its Subsidiary) that claims the
deduction described in Section 6.1(a) shall be responsible for all applicable
Taxes (including withholding

 

20



--------------------------------------------------------------------------------

and excise taxes) and shall satisfy, or shall cause to be satisfied, all
applicable Tax reporting obligations in respect of the equity awards and other
incentive compensation that gives rise to the deduction. The Parties shall
cooperate (and shall cause their Subsidiaries to cooperate) so as to permit the
Party (or Subsidiary thereof) claiming such deduction described in
Section 6.1(a) to discharge any applicable Tax withholding and Tax reporting
obligations, including the appointment of the Party claiming the deduction (or
its Subsidiary) as the withholding and reporting agent if that Party (or any of
its Subsidiaries) is not otherwise required or permitted to withhold and report
under applicable Law.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Indemnification Obligations of CRG. CRG shall indemnify each of the
Fiesta Parties and hold them harmless from and against:

(a) all Taxes and other amounts for which CRG is responsible or liable under
this Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of CRG
under this Agreement.

SECTION 7.2 Indemnification Obligations of Fiesta. Fiesta shall indemnify each
of the CRG Parties and hold them harmless from and against:

(a) all Taxes and other amounts for which Fiesta is responsible or liable under
this Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of Fiesta
under this Agreement.

SECTION 7.3 No Indemnities for Tax Attributes. For the avoidance of doubt, no
indemnities or payments are triggered, due or payable under this Agreement as a
result of the use, absorption, reduction or any other adjustment of the Tax
Attributes of a Party. Accordingly, if a Tax would be payable to the IRS or
other taxing authority but for the use of Tax Attributes of a Party, no amounts
are payable under this Agreement by a Party to the Party whose Tax Attributes
are so used on account of the use of said Tax Attributes.

ARTICLE VIII

PAYMENTS

SECTION 8.1 Payments

(a) General. Unless otherwise provided in this Agreement, in the event that an
Indemnifying Party is required to make a payment to an Indemnified Party
pursuant to this

 

21



--------------------------------------------------------------------------------

Agreement, the Indemnified Party shall deliver written notice to the
Indemnifying Party in accordance with Section 12.11, and the Indemnifying Party
shall be required to make payment to the Indemnified Party within 10 Business
Days after notice of such payment obligation is delivered to the Indemnifying
Party.

(b) Procedural Matters. The written notice delivered to the Indemnifying Party
in accordance with Section 12.11 shall show the amount due and owing together
with a schedule calculating in reasonable detail such amount (and shall include
any relevant Tax Return, statement, bill or invoice related to Taxes, costs,
expenses or other amounts due and owing). All payments required to be made by
one Party to the other Party pursuant to this Section 8.1 shall be made by
electronic, same day wire transfer. Payments shall be deemed made when received.
If the Indemnifying Party fails to make a payment to the Indemnified Party
within the time period set forth in Section 8.1(a), such Indemnifying Party
shall be considered to be in breach of its covenants and obligations established
in this Section 8.1 and the Indemnifying Party shall pay to the Indemnified
Party (i) interest that accrues (at a rate equal to the Prime Rate) on the
amount of such payment from the time that such payment was due to the
Indemnified Party until the date that payment is actually made to the
Indemnified Party; and (ii) any costs or expenses (other than consequential
damages) incurred by the Indemnified Party to secure such payment or to satisfy
the Indemnifying Party’s portion of the obligation giving rise to the
indemnification payment.

(c) Right of Setoff. It is expressly understood that an Indemnifying Party is
hereby authorized to set off and apply any and all amounts required to be paid
to an Indemnified Party pursuant to this Section 8.1 against any and all of the
obligations of the Indemnified Party to the Indemnifying Party arising under
Section 8.1 of this Agreement that are then either due and payable or past due,
irrespective of whether such Indemnifying Party has made any demand for payment
with respect to such obligations.

SECTION 8.2 Treatment of Payments under this Agreement and the Separation and
Distribution Agreement. In the absence of any change in Tax treatment under the
Code or other applicable Tax Law, any payments made by a Party under this
Agreement or the Separation and Distribution Agreement shall be reported for Tax
purposes by the payor and the recipient as distributions or capital
contributions, as appropriate, occurring immediately before the Distribution
(but only to the extent the payment does not relate to a Tax allocated to the
payor in accordance with Section 1552 of the Code or the regulations thereunder
or Treasury Regulation Section 1.1502-33(d) (or under corresponding principles
of other applicable Tax Laws)) or as payments of assumed or retained
liabilities, as appropriate.

SECTION 8.3 Tax Gross Up. If, notwithstanding the manner in which payments were
reported, there is an Income Tax incurred by a Party as a result of its receipt
of a payment pursuant to this Agreement, such payment shall be appropriately
adjusted so that the amount of such payment, reduced by the amount of Income
Taxes payable with respect to the receipt thereof (but taking into account all
Tax Benefits resulting from the payment of such Income Taxes), shall equal the
amount of the payment that the Party receiving such payment would otherwise be
entitled to receive pursuant to this Agreement.

SECTION 8.4 Interest or Expenses. Anything herein to the contrary
notwithstanding, to the extent the Indemnifying Party makes a payment of
interest or other expense reimbursement to the Indemnified Party under this
Agreement or the Separation and Distribution Agreement, the

 

22



--------------------------------------------------------------------------------

interest payment shall be treated as an expense under Section 162 or Section 163
of the Code, as applicable, to the Indemnifying Party (deductible to the extent
provided by Law) and as income by the Indemnified Party (includible in income to
the extent provided by Law). The amount of the payment of interest or other
expense reimbursement shall not be adjusted under Section 8.3 to take into
account any associated Tax Benefit to the Indemnifying Party or Tax detriment to
the Indemnified Party.

SECTION 8.5 Payments Net of Tax Benefits. If not otherwise provided in this
Agreement, the amounts payable under this Agreement or the Separation and
Distribution Agreement by one Party to another Party shall be reduced by the
amount of any Tax Benefit obtained by the Party receiving such payment.

ARTICLE IX

AUDITS

SECTION 9.1 Notice. Within 10 Business Days after a Party or any of its
Affiliates receives a written notice from a Taxing Authority of the existence of
an Audit that may require indemnification pursuant to this Agreement, that Party
shall notify the other Party of such receipt and send such notice to the other
Party in accordance with Section 12.11. The failure of one Party to notify the
other Party of an Audit shall not relieve such other Party of any liability or
obligation that it may have under this Agreement, except to the extent that the
Indemnifying Party’s rights under this Agreement are materially prejudiced by
such failure.

SECTION 9.2 Audit Administration.

(a) Administering Party. Subject to Sections 9.2(b) and 9.2(c):

(i) CRG and its Subsidiaries shall administer and control all Pre-Distribution
U.S. Income Tax Audits.

(ii) Audits other than Pre-Distribution U.S. Income Tax Audits shall be
administered and controlled by the Party or Subsidiary thereof that is primarily
liable under applicable Law to pay to the applicable Taxing Authority the Taxes
resulting from such Audits.

(b) Administration and Control. The Controlling Party shall have sole
responsibility for administration and control (including settlement authority)
over said Audit; provided, that the Non-Controlling Party shall have the right
to participate in such Audit pursuant to Section 9.2(c) and as otherwise
contemplated by this Section 9.2(b), but only to the extent that such Audit
relates to Taxes for which such other Party would be liable under
Section 9.3(a)(ii) In the case of an issue in which a Party has the right to
participate pursuant to the preceding sentence, the other Party shall not accept
or enter into a settlement without the consent of the first Party (which shall
not be unreasonably withheld).

(c) Participation Rights; Information Sharing.

(i) The Parties shall arrange for a meeting or conference call to be held on a
regular basis in order to facilitate regular communication on the status of any
Pre-Distribution Tax Audit that could affect the Non-Controlling Party. The
Parties may determine from time to time to have separate special meetings to
discuss significant issues relating to the Audit.

 

23



--------------------------------------------------------------------------------

(ii) Upon the reasonable request of a Party, each Party and its respective
Subsidiaries shall make available relevant personnel to meet with
representatives of the other Party, including its independent auditor, in order
to review the status of any Pre-Distribution Tax.

(iii) Each Party shall have access to any written documentation in the
possession of the other Party that pertains to any Pre-Distribution Tax Audit or
any Audit (including any written summaries of issues that any Party has
developed in the context of evaluating financial reporting matters) and each
Party shall make such documentation available to the other Party in the offices
of CRG. Such access shall be provided at such times and in such manner as the
Parties agree, but no less frequently than monthly. Copies of the documentation
will be made available to the other Party at the sole cost and expense of the
requesting Party.

(iv) With respect to any Audit over which a Non-Controlling Party has a consent
right under Section 9.2(b) above, the Non-Controlling Party’s participation
rights shall include, but not be limited to, the right to attend all conferences
and participate in all conversations with the Taxing Authority. The Controlling
Party shall provide on a timely basis to the Non-Controlling Party copies of all
documents, including but not limited to all correspondence with the Taxing
Authority. In addition, the Controlling Party shall provide said Non-Controlling
Party all submissions to the Taxing Authority at least 2 Business Days in
advance of submitting to the Taxing Authority to allow said Non-Controlling
Party the opportunity to review and comment on the proposed submission.

(d) Costs and Expenses. The Parties shall use reasonable best efforts to
separate issues which arise in any Audit and assign them to either CRG or
Fiesta. Such issues shall be assigned to the Party to which the item on the
applicable Tax Return relates. To the extent a Party is responsible for Taxes
incurred with respect to such issue pursuant to this Agreement, responsibility
for costs and expenses incurred in connection with the issue shall be assigned
to such Party. Each Party (or its Subsidiaries) shall be responsible for the
out-of pocket costs and expenses incurred in connection with the issues assigned
to it, even if the other Party is the Controlling Party. If an issue in any
Audit arises which is assignable to both Parties under the foregoing principles,
each Party shall be responsible for the out-of-pocket costs and expenses
incurred in connection with said issue in the proportion which the amount of the
item assignable to said Party bears to the total amount of such items for all
Parties, or in such other reasonable proportion to which the Parties may agree.
To the extent a Party incurs out-of-pocket costs and expenses for which the
other Party is responsible, the responsible Party shall reimburse the first
Party promptly upon written demand for reimbursement by the first Party. Any
such demand shall include an accounting of costs and expenses with reasonable
supporting details. Out-of-pocket costs and expenses allocable among the Parties
hereunder include without limitation all costs and expenses of calculating Taxes
and other amounts payable and any reporting obligations that arise out of an
Audit, such as the reporting of any Audit adjustments to the various U.S.
states.

 

24



--------------------------------------------------------------------------------

SECTION 9.3 Payment of Audit Amounts.

(a) Payment of Allocable Portions. In connection with any Final Determination,
each Party shall pay or cause to be paid to the applicable Taxing Authority its
Allocable Portion of the additional Taxes due and payable as a result of such
Final Determination.

(b) Adjustments to Refunds. Notwithstanding Section 9.3(a) or 9.2(a), if a Final
Determination with respect to an Audit includes an adjustment to a Refund
previously received by a Party (or its Subsidiary) in accordance with
Section 4.1, such Party shall pay any Taxes that become due and payable as a
result of such adjustment.

(c) Payment Procedures.

(i) Preliminary Determination. In connection with any Final Determination with
respect to an Audit that results in an amount to be paid pursuant to
Section 9.3(a), the Controlling Party shall, within 30 Business Days following a
final resolution of such Audit, submit in writing to the Non-Controlling Party a
preliminary determination (calculated and explained in detail reasonably
sufficient to enable the Non-Controlling Party to fully understand the basis for
such determination and to permit the Non-Controlling Party to satisfy its
financial reporting requirements) of the portion of such amount to be paid by
each of the Parties pursuant to Section 9.3(a), as applicable.

(ii) Access to Data. the Controlling Party shall have access to all data and
information necessary to calculate such amounts and the Non-Controlling Party
shall cooperate fully in the determination of such amounts.

(iii) Objection Rights. Within 20 Business Days following the receipt by the
Non-Controlling Party of the information described in Section 9.3(c)(i), the
Non-Controlling Party shall have the right to object only to the calculation of
the amount of the payment (but not the basis for the payment) by written notice
to the Controlling Party; such written notice shall contain such disputed item
or items and the basis for the objection. If the Non-Controlling Party does not
object by proper written notice to the Controlling Party within such 20 day
period, the calculation of the amounts due and owing from the Non-Controlling
Party shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of Section 9.3(c). If the Non-Controlling Party objects
by proper written notice to the Controlling Party within such time period, the
Parties shall act in good faith to resolve any such dispute as promptly as
practicable, and if any such dispute is not resolved within 30 days, such
dispute shall be deemed not to have been resolved pursuant to Section 12.2(a)
and shall be resolved in accordance with Section 12.2(b). Notwithstanding any
pending dispute with respect to the Non-Controlling Party’s Allocable Portion,
the Controlling Party is responsible for paying to the applicable Taxing
Authority under applicable Law amounts owed pursuant to a Final Determination
and shall make such payments to such Taxing Authority prior to the due date for
such payments. the Non-Controlling Party shall reimburse the Controlling Party
in accordance with Article VIII for the portion of such payments for which the
Non-Controlling Party is liable (including interest thereon determined pursuant
to Section 8.1(b) commencing from the date the Controlling Party made the
payment described in the preceding sentence), if any, pursuant to this
Section 9.3.

 

25



--------------------------------------------------------------------------------

ARTICLE X

COOPERATION AND EXCHANGE OF INFORMATION

SECTION 10.1 Cooperation and Exchange of Information. The Parties shall each
cooperate fully (and each shall cause its respective Subsidiaries to cooperate
fully) and in a timely manner (considering the other Party’s normal internal
processing or reporting requirements) with all reasonable requests from the
other Party, or from an agent, representative, or advisor to the other Party, in
connection with the preparation and filing of Tax Returns, claims for Refund,
Audits, determinations of Tax Attributes and the calculation of Taxes or other
amounts required to be paid hereunder, and any applicable financial reporting
requirements of a Party or any Subsidiary thereof, in each case, related or
attributable to or arising in connection with Taxes or Tax Attributes of either
Party or Subsidiary thereof. Such cooperation shall include:

(a) the retention until the expiration of the applicable statute of limitations
or, if later, until the expiration of all relevant Tax Attributes (in each case
taking into account all waivers and extensions), and the provision upon request,
of copies of Tax Returns of the Parties and their respective Subsidiaries for
periods up to and including the Distribution Date, books, records (including
information regarding ownership and Tax basis of property), documentation, and
other information relating to such Tax Returns, including accompanying
schedules, related work papers, and documents relating to rulings or other
determinations by Taxing Authorities;

(b) the execution of any document that may be necessary or reasonably helpful in
connection with any Audit of either of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or Refund claim of the Parties or
any of their respective Subsidiaries (including the signature of an officer of a
Party or any Subsidiary thereof);

(c) at the other Party’s sole cost and expense, the use of the Party’s
reasonable best efforts to obtain any documentation and provide additional
facts, insights or views as requested by the other Party that may be necessary
or reasonably helpful in connection with any of the foregoing (including any
information contained in Tax or other financial information databases); and

(d) at the other Party’s sole cost and expense, the use of the Party’s
reasonable best efforts to obtain any Tax Returns (including accompanying
schedules, related work papers, and documents), documents, books, records, or
other information that may be necessary or helpful in connection with any Tax
Returns of any of the other Party or any Subsidiary thereof.

Each Party shall make its and its Subsidiaries’ employees and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters. Except as explicitly provided in this Agreement or in the
Transition Services Agreement, no reimbursement shall be made for costs and
expenses incurred by the Parties as a result of cooperating pursuant to this
Section 10.1.

SECTION 10.2 Retention of Records. Subject to Section 10.1, if either of the
Parties or their respective Subsidiaries intends to dispose of any documentation
(including documentation that is being retained pursuant to IRS guidelines)
relating to the Taxes of the Parties or their respective Subsidiaries for which
the other Party may be responsible pursuant to the terms of this Agreement
(including Tax Returns, books, records, documentation, and other information,
accompanying schedules, related work papers, and documents relating to rulings
or other

 

26



--------------------------------------------------------------------------------

determinations by Taxing Authorities), such Party shall or shall cause written
notice to the other Party describing the documentation to be destroyed or
disposed of 60 days prior to taking such action. The other Party may arrange to
take delivery of the documentation described in the notice at its expense during
the succeeding 60 day period.

SECTION 10.3 Confidentiality. For the avoidance of doubt, to the extent
applicable, the obligations imposed pursuant to the Separation and Distribution
Agreement with respect to confidentiality shall apply with respect to any
information relating to Tax matters.

ARTICLE XI

ALLOCATION OF TAX ATTRIBUTES AND OTHER TAX MATTERS

SECTION 11.1 Allocation of Tax Attributes. To the maximum extent permitted by
applicable law, all employment-related credits generated in Pre-Closing Tax
Periods and Straddle Periods (including work opportunity tax credits and credits
under the Hiring Incentives to Restore Employment (HIRE) Act shall be allocated
to Carrols, and all foreign tax credits generated in Pre-Closing Tax Periods and
Straddle Periods shall be allocated to Fiesta. Other Tax Attributes that relate
to the activities of a Party shall be allocated to said Party. With respect to
other Tax Attributes that do not relate to the activities of a Party, said Tax
Attributes shall be allocated in a manner that is (a) reasonably consistent with
the past practices of the Parties; (b) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations;
(c) consistent with the IRS Ruling, the Tax Representation Letters, and the Tax
Opinions; and (d) reasonably determined to minimize the aggregate cash Tax
liability of the Parties for all Pre-Distribution Tax Periods and the portion of
all Straddle Tax Periods ending on the Distribution Date. Each Party agrees to
provide the other Party with all of the information supporting the Tax Attribute
determinations made by that Party pursuant to this Section 11.1.

SECTION 11.2 Third Party Tax Indemnities and Benefits.

(a) Notwithstanding anything to the contrary in this Agreement, to the extent
that pursuant to any agreement to which any Fiesta Party is a party, any Fiesta
Party has the right to indemnification by any Person (other than any Fiesta
Party or CRG Party) with respect to Taxes that arise or are attributable to a
period (or portion thereof) ending on or prior to the Distribution Date, Fiesta
shall be responsible for such Taxes and shall be entitled to receive all Tax
indemnities related thereto.

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
that pursuant to any agreement to which any CRG Party is a party, any CRG Party
has the right to indemnification by any Person (other than any Fiesta Party or
CRG Party) with respect to Taxes that arise or are attributable to a period (or
portion thereof) ending on or prior to the Distribution Date, CRG shall be
responsible for such Taxes and shall be entitled to receive all Tax indemnities
related thereto.

SECTION 11.3 Allocation of Tax Items. All determinations (whether for purposes
of preparing Tax Returns or for purposes of determining a Party’s responsibility
for Taxes under this Agreement) regarding the allocation of Tax items between
the portion of a Straddle Tax Period that ends on the Distribution Date and the
portion of such Straddle Tax Period that begins the day after the Distribution
Date shall be made pursuant to the principles of Treasury

 

27



--------------------------------------------------------------------------------

Regulations Section 1.1502-76(b) or of a corresponding provision under the Laws
of the applicable taxing jurisdiction; provided, however, that Tax items may be
ratably allocated to the extent provided by and pursuant to the principles of
Treasury Regulations Section 1.1502-76(b)(2)(ii). Any such allocation of Tax
items shall initially be determined by CRG. To the extent that Fiesta disagrees
with such determination, the dispute shall be resolved pursuant to the
provisions of Section 12.2.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Entire Agreement; Exclusivity. This Agreement, the Separation and
Distribution Agreement, the Transition Services Agreement and the Employee
Matters Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all prior written and
oral and all contemporaneous oral agreements and understandings between any of
the CRG Parties, on the one hand, and any of the Fiesta Parties, on the other
hand, with respect to all matters related to Taxes or Tax Returns of the CRG
Parties or the Fiesta Parties. Except as specifically set forth in the
Separation and Distribution Agreement or any other Transaction Agreement, all
matters related to Taxes or Tax Returns of any of the CRG Parties or the Fiesta
Parties shall be governed exclusively by this Agreement.

SECTION 12.2 Dispute Resolution. The resolution of any disputes, controversies
or claims in connection with this Agreement or matters covered hereunder shall
be governed by Article V of the Separation and Distribution Agreement, and all
provisions contained in said Article V are applicable to this Agreement.

SECTION 12.3 Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof to the
extent such rules would require the application of the law of another
jurisdiction.

SECTION 12.5 Amendment. No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the parties to
this Agreement.

SECTION 12.6 Severability. If any term or other provision of this Agreement is
determined by a nonappealable decision by a court, administrative agency or
arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
court, administrative agency or arbitrator shall interpret this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible. If any sentence in this Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.

SECTION 12.7 Partial Invalidity. Wherever possible, each provision hereof shall
be construed in a manner as to be effective and valid under applicable Law, but
in case any one or

 

28



--------------------------------------------------------------------------------

more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
ineffective to the extent, but only to the extent of such invalidity, illegality
or unenforceability without invalidating the remainder of such invalid, illegal
or unenforceable provision or provisions or any other provision hereof, unless
such a construction would be unreasonable.

SECTION 12.8 Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement binding on the Parties.

SECTION 12.9 Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. This Agreement may
not be assigned by any party hereto.

SECTION 12.10 Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Subsidiaries, Affiliates, successors
and permitted assigns, and nothing herein express or implied shall give or be
construed to give to any other Person any legal or equitable rights hereunder.

SECTION 12.11 Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed by registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), to the
party at the address of its principal executive office as set forth below or to
such other address or facsimile number for a party as it shall have specified by
like notice:

If to CRG or Carrols:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: Chief Executive Officer

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

email: daccordino@carrols.com

with a copy to:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: General Counsel

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

email: wmyers@carrols.com

If to Fiesta Restaurant Group:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: Chief Executive Officer

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

email: ttaft@pollotropical.com

with a copy to:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: General Counsel

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

email: jzirkman@frgi.com

 

29



--------------------------------------------------------------------------------

SECTION 12.12 Performance Guarantees; Specific Performance.

(a) Each of the Parties and their Subsidiaries are bound by and subject to this
Agreement. CRG will cause to be performed and hereby guarantees the performance
of all actions, agreements and obligations set forth herein to be performed by
any CRG Party. Fiesta will cause to be performed and hereby guarantees the
performance of all actions, agreements and obligations set forth herein to be
performed by any Fiesta Party.

(b) The Parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached and that money damages are an inadequate remedy
for breach of this Agreement. Accordingly, notwithstanding any other provision
of this Agreement, the Parties shall be entitled, without posting of a bond, to
an injunction or injunctions to restrain, enjoin or prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provision
hereof in addition to any other remedy to which they are entitled at law or in
equity. Without limiting the foregoing, the Parties agree that any such
injunction may be sought in the state or federal courts located in New York, New
York.

SECTION 12.13 Force Majeure. No party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, including acts of God, acts of
civil or military authority, embargoes, acts of terrorism, epidemics, war,
riots, insurrections, fires, explosions, earthquakes, floods, unusually severe
weather conditions, labor problems or unavailability of parts, or, in the case
of computer systems, any failure in electrical or air conditioning equipment. In
the event of any such excused delay, the time for performance shall be extended
for a period equal to the time lost by reason of the delay.

SECTION 12.14 Termination. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time prior to the Distribution
by and in the sole discretion of the CRG Board without the prior approval of any
Person. In the event of such termination, this Agreement shall forthwith become
void, and no Party shall have any liability to any Person by reason of this
Agreement.

SECTION 12.15 Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of Fiesta or CRG, in such individual’s capacity as such,
shall have any liability in respect of or relating to the covenants or
obligations of Fiesta or CRG, as applicable, under this Agreement and, to the
fullest extent legally permissible, each of Fiesta and CRG, for itself and its
stockholders, directors, employees, officers and Affiliates, waives and agrees
not to seek to assert or enforce any such liability that any such individual
otherwise might have pursuant to applicable Law.

SECTION 12.16 Survival. Except as otherwise expressly provided herein, all
covenants, conditions and agreements of the Parties contained in this Agreement
shall remain in full force and effect and shall survive the Distribution Date.

 

30



--------------------------------------------------------------------------------

SECTION 12.17 No Circumvention. Each Party agrees not to directly or indirectly
take any actions, act in concert with any Person who takes any action, or cause
or allow any of its Subsidiaries to take any actions (including the failure to
take any reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

SECTION 12.18 Changes in Law. If, due to any change in applicable Law or
regulations or their interpretation by any governmental authority having
jurisdiction subsequent to the date hereof, performance of any provision of this
Agreement or any transaction contemplated hereby shall become impracticable or
impossible, the Parties shall use their commercially reasonable best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

SECTION 12.19 Authority. Each of the Parties represents to the other Party that
(a) it has the corporate power or other requisite power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other actions, (c) it has duly and validly executed and delivered
this Agreement on or prior to the Distribution Date, and (d) this Agreement is a
legal, valid, and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar Laws affecting creditors’ rights generally and
general equity principles.

SECTION 12.20 Tax Allocation Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between any of the CRG Parties, on
the one hand, and any of the Fiesta Parties, on the other hand (other than this
Agreement or in any other Transaction Agreement), shall automatically terminate
as of the Distribution Date and, after the Distribution Date, no Party to any
such Tax sharing, indemnification or similar agreement shall have any further
rights or obligations under any such agreement.

SECTION 12.21 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

SECTION 12.22 Time. Time is of the essence with respect to this Agreement.

SECTION 12.23 Construction. This Agreement shall be construed as if jointly
drafted by Fiesta, CRG and Carrols and no rule of construction or strict
interpretation shall be applied against either party. The parties represent that
this Agreement is entered into with full consideration of any and all rights
which the parties may have. The parties have relied upon their own knowledge and
judgment and upon the advice of the attorneys of their choosing. The parties
have received independent legal advice, have conducted such investigations they
and their counsel thought appropriate, and have consulted with such other
independent advisors as they and their counsel deemed appropriate regarding this
Agreement and their rights and asserted rights in connection therewith. The
parties are not relying upon any representations or statements made by any other
party, or such other party’s employees, agents, representatives or attorneys,
regarding this Agreement, except to the extent such representations are
expressly incorporated in this Agreement. The parties are not relying upon a
legal duty, if one exists, on the part of any

 

31



--------------------------------------------------------------------------------

other party (or such other party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or its preparation, it being expressly understood that no party shall
ever assert any failure to disclose information on the part of the other party
as a ground for challenging this Agreement.

SECTION 12.24 Interpretation. The headings contained in this Agreement, in any
Schedule hereto and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Any capitalized term used in any Schedule, but not otherwise
defined therein, shall have the meaning assigned to such term in this Agreement.
When a reference is made in this Agreement to an Article, Section or Schedule,
such reference shall be to an Article or a Section of, or a Schedule to, this
Agreement unless otherwise indicated. The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.

SECTION 12.25 Carrols LLC. Carrols LLC, a Delaware limited liability company and
a wholly-owned subsidiary of Carrols, shall be a Party to this Agreement with
respect to any obligation of a CRG Party for reimbursement, indemnification and
payment owed, accrued or required to be paid or reimbursed to a Fiesta Party
pursuant to this Agreement.

[Signature Page Follows]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first written above.

 

CARROLS RESTAURANT GROUP, INC.

By:

 

/s/ Paul Flanders

Name:

 

Paul Flanders

Title:

 

Vice President and Chief Financial Officer

CARROLS CORPORATION

By:

 

/s/ Paul Flanders

Name:

 

Paul Flanders

Title:

 

Vice President and Chief Financial Officer

FIESTA RESTAURANT GROUP, INC.

By:

 

/s/ Joseph Zirkman

Name:

 

Joseph Zirkman

Title:

 

Vice President

Agreed to solely with respect to Section 12.25:

CARROLS LLC

By:

 

/s/ Paul Flanders

Name:

 

Paul Flanders

Title:

 

Vice President and Chief Financial Officer

 

33